Worden, J.
This was an action by the appellee against the appellants and William W. Goodrich, upon promissory notes. There was judgment in favor of the plaintiff against all the defendants, Goodrich having made default, and a verdict having been obtained against the other two defendants, *473who appeal, and in whose names only, as appellants, errors have been assigned. In accordance with numerous decisions of this court, the appeal must be dismissed for failure to comply with sec. 551, p. 270, 2 G. & H.
The appeal is dismissed, with costs.